eS oD 1:18-cv-01586-CCB Document 7 Filed 10/09/18 Page 1of4
smutcntervna ENTERED
ee sactiticmame fe CEWED *

OCT ~ 9 2018 BALTIMORE-NIGHT BOX
KU. diss ot OUR +.
or BAGS? i THE UNITED DisTRIcT court ZUIBCCT -9 PM &: 24

FOR THE DISTRICT OF MARYLAND) 5 BANKRUPTCY COURT
_— DISTRICT OF MARYLAND

Reginald L. Lee, et al,
Plaintiffs Civil Action No. CCB-18-1586

 

_ Vs. o Amended Complaint

Karen B Salmon, Superintendant
State Department of Education
200 West Baltimore Street
Baltimore, Md. 21201

Catherine E. Pugh, Mayor of
Baltimore, City, Law Department
100 North Holiday Street
Baltimore, Md. 21202

(410) 396-3100

Sonja Santelises, CEO

Baltimore City Public Schools (BCPSS)
200 East North Avenue

Baltimore, Md. 21202

(443) 642-3904

Cheryl A. Casciani, Chair
School Board Commissioner
200 East North Avenue
Baltimore, Md. 21202

(443) 642-3904

Linda Chinnia, Vice Chair
School Board Commissioner
200 East North Avenue
Baltimore, Md. 21202
(443-642-3904)

Muriel Berkley,

School Board Commissioner
200 East North Avenue
Baltimore, Md. 21202
(443-642-3904)
Case 1:18-cv-01586-CCB Document 7 Filed 10/09/18 Page 2 of 4

Michele-Harris Bondima
School Board Commissioner
200 East North Avenue
Baltimore, Md. 21202
(443-643-3904)

Andrew Frank

School Board Commissioner
200 East North Avenue
Baltimore, Md. 21202
(443-642-3904

Martha James-Hassan
School Board Commissioner
200 East North Avenue
Baltimore, Md. 21202
(443)-642-3904

Ronald S. McFadden
School Board Commissioner
200 East North Avenue
Baltimore, Md. 21202
(443-642-3904)

Johnette A. Richardson
School Board Commissioner
200 East North Avenue
Baltimore, Md. 21202
(443-642-3904)

Defendants

AMENDED COMPLAINT

Comes now the Plaintiffs, by and thru co-plaintiff Reginald L. Lee, pro se, and respectfully

presents the following to this Court.

JURISDICTION

The jurisdiction of this Court is invoked pursuant to the Equal Protection Clause, of the 44"
Amendment the U.S. Constitution, Title 42 U.S.C., Section 1981-Equal rights under the law, and
Title 42 U.S.C. Section 1983-Civil action for deprivation of rights.
Case 1:18-cv-01586-CCB Document 7 Filed 10/09/18 Page 3 of 4

Plaintiffs, hereby incorporates the original complaint in the above captioned-case, and
incorporates all of the defendants and allegations in the original complaint.

Pw

so

10.
11.
12.

13.

14.

PARTIES

Defendant Pugh is the mayor of the City of Baltimore.

Defendant Pugh appoints, jointly with the Governor, the city school board
commissioners.

Defendant Salmon is the Md. State Superintendent of public schools.

Defendant Salmon is responsible for overseeing Baltimore City Public Schools.
Defendant Santelises is the Chief Executive Officer (CEO) of the Baltimore City Public
Schocl System (BCPSS).

Defendant Santelises is responsible for advising the school commissioners on the
district’s educational, maintenance, and operational needs.

Defendant school board commissioners, with the advice of the CEO, determines the
district’s educational, maintenance, and operational policies.

STATEMENT OF THE FACTS

Baltimore City is the only jurisdiction in Maryland with a sworn police force.

ln surrounding counties, local police or sheriff's departments patrol schools, and are
allowed to carry their service weapons.

In other district’s members of the traditional police force provide security at schools, and
don’t have special about carrying firearms inside school buildings.

The roughly ninety (90) school police officers are allowed to carry their service weapons
while patrolling the exterior of a school building, before and after school hours.

City school police officer are required to store their service weapons in a secure location
during the school day.

In June 2018, with the advice of the CEO, the school board voted to approve a new set of
school police policies that prohibits school police officers from carrying their service
weapons, while patrolling the interior of city school buildings.

CLAIM

Plaintiffs respectfully submits that the foregoing facts, deprive Baltimore city public school
students, the equal protection of armed security within city school buildings

DEMAND
Case 1:18-cv-01586-CCB Document 7 Filed 10/09/18 Page 4 of 4

WHEREFORE, plaintiffs pray this Court grant plaintiffs declaratory and injunctive relief
congruent with the foregoing claim, assess defendants the costs of litigating this complaint,
and for such other relief to which plaintiffs are entitled at law or in equity.

i
Date: October 9, 2018 /s/ Bixwlh R Aog

Reginald L. Lee, Pro Se
412] Fairview Avenue
Baltimore, Md. 21216

(443)804-1456
lreginald 22@yahoo.com

 

| HEREBY DECLARE, under penalty of perjury, that the foregoing is true and correct to the
best of my knowledge, information, and belief.

~

1 erin ADL

Reginald L. Lee, Pro Se
